DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment I, Figures 1-4, Claims 1-3, 7, 8 and 15-19 in the reply filed on 27 April 2022 is acknowledged. Claims 1-3, 7, 8 and 15-19 are considered for examination and 4-6, 9-14 and 20 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Newly submitted amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the limitations newly recited in claim 1 are part of the limitations of the withdrawn claim 4, as noted above. Claim 4 recites limitations that belongs to Embodiment II, which is Figure 5, as noted in the restriction requirement on 11 March 2022. Embodiment II is a non-elected embodiment noted in response to the restriction requirement on 27 April 2022.
Below is a reproduced copy of the withdrawn claim 4.

    PNG
    media_image1.png
    364
    694
    media_image1.png
    Greyscale

Below is a reproduced copy of the amended claim 1.

    PNG
    media_image2.png
    602
    680
    media_image2.png
    Greyscale

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amendment to claim 1 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee [U.S. Pub. No. 2008/0079527 A1].
Regarding claim 1, Lee discloses a stacked spiral inductor (see Fig. 1A-1C), comprising: 
a substrate (e.g., 200, Paragraph 0021), and multiple stacked insulating layers (e.g., 210, Paragraph 0021) and inductive metal layers (e.g., 201-204, 201a, 202a) formed on the substrate via a semiconductor process;
wherein an inductive metal layer comprises a conductive coil in a shape of a spiral (see Fig. 1A), and a through hole area (e.g., area where cross connects 225, 227, are located, conductive plugs to connect 202a to 202 and 201a to 201, not shown, Paragraph 0022-0023) configured to connect two adjacent inductive metal layers, and the conductive coils of the inductive metal layers have a common coil center (see Fig. 1A); and
wherein in two adjacent inductive metal layers (e.g., 204, 212), a conductive coil of a lower inductive metal layer (e.g., 212) is retracted towards the coil center with respect to a conductive coil (e.g., 204) of an upper inductive metal layer (see Figure 1C).
Regarding claim 2, Lee discloses wherein retracted distances of the conductive coils of the inductive metal layers (e.g., retracted distances between 202 and 204, between 203 and 211) are equal to each other (the coil pattern is symmetrical, Paragraph 0025).
Regarding claim 8, Lee discloses the conductive coil has a shape of a hexagon, an octagon, a quadrangle, or a circle (see Paragraph 0025).
Regarding claim 15, Lee discloses the insulating layer (e.g., 210) is an oxide layer (Paragraph 0021).
Regarding claim 16, Lee discloses the conductive coils (e.g., 201-204, 201a, 202a) of the inductive metal layers are similar in shape (Paragraph 0025).
Regarding claim 17, Lee discloses the conductive coil located on the same inductive metal layer (e.g., 201, 203) has the same line width (Paragraph 0022).
Regarding claim 18, Lee discloses the conductive coils on the inductive metal layers from a top inductive metal layer to a bottom inductive metal layer have the same line width (see Paragraph 0024).
Regarding claim 19, Lee discloses the conductive coils on the inductive metal layers from a top inductive metal layer to a bottom inductive metal layer have line widths changing in a gradually increasing trend (see Paragraph 0024).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee [U.S. Pub. No. 2008/0079527 A1].
Regarding claim 3, Lee discloses the instant claimed invention discussed above except for a retracted distance of each conductive coil of the inductive metal layers ranges from 2 µm to 3 µm.
However, Lee aims at maintaining a coil structure with higher Q value at the usable range of operation frequency by eliminating parasitic capacitances (see Paragraph 0024), which involves spacing of conductive turns in general. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a retracted distance of each conductive coil of the inductive metal layers ranges from 2 µm to 3 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0023 of the Specification, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 7, Lee discloses the instant claimed invention discussed above except for a line width of the conductive coil ranges from 6 µm to 15 µm.
However, Lee aims at maintaining a coil structure with higher Q value at the usable range of operation frequency (see Paragraph 0024). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a line width of the conductive coil ranges from 6 µm to 15 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0024 of the Specification, applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive. 
The Applicant has admitted in the response, page 8, to the non-final office action that Figure 5 is a non-limiting example of the claim language recited in the amendment of claim 1, Response dated 9/20/22.
The Applicant argues that the recited “through hole area in the second inductive metal layer configured to connect with the third inductive metal layer arranged at the same side as the lead end of the first inductive metal layer” of the amendment to claim 1 is represented by Figure 4 (Embodiment I). See a copy below of the response.

    PNG
    media_image3.png
    303
    696
    media_image3.png
    Greyscale

The Examiner disagrees. Figure 4 of the application represents the opening end 20, Paragraph 0027 of Specification, as noted in Figure 3 and reproduced a magnified picture in Figure 4. Figure 4 does not show a lead end. See annotated drawings below.

    PNG
    media_image4.png
    884
    686
    media_image4.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837   



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837